Case 1:16-cr-20897-PAS Document 226 Entered on FLSD Docket 07/25/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                Case No. 16-20897-CR-PAS

  UNTIED STATES OF AMERICA,

        Plaintiff,
  vs.

  PRINCESS CRUISE LINES, LTD.,

        Defendant.
  __________________________/

                   ORDER RE: JULY 28, 2021 STATUS CONFERENCE
                 AND CALL-IN INSTRUCTIONS FOR PRESS AND PUBLIC

        IT IS ORDERED THAT due to the Coronavirus disease 2019 (“COVID-19”) pandemic:

            1) As stated in this Court’s June 8, 2021 Order [DE 223], the status conference

                scheduled for 2:00 PM EST on Wednesday, July 28, 2021, will be held via virtual

                means. The court anticipates the conference terminating at approximately 4:00

                PM EST.

            2) In order to facilitate the virtual conference, by 12:00 pm (noon) on Tuesday, July

                27, 2021, the Parties shall provide the first and last name and the email for each

                person who will participate in the status conference. The Court will provide

                instructions for ZOOM participation by way of email to Counsel for the Parties

                the evening before the conference. The following people SHALL attend the

                status conference via ZOOM:

                     a.   Counsel for all Parties;

                     b.   Peter Anderson, Chief Ethics and Compliance Officer;

                     c.   Micky Arison, Chairman of the Boards of Directors;

                     d.   Richard Brilliant, Senior Vice President & Chief Audit Officer;
Case 1:16-cr-20897-PAS Document 226 Entered on FLSD Docket 07/25/2021 Page 2 of 3




                    e.     Vice Admiral William Burke (Ret.), Chief Maritime Officer;

                    f.     Arnold Donald, Chief Executive Officer;

                    g.     Chris Donald, Senior Vice President and Environmental Corporate

                           Compliance Manager;

                    h.     Gerry Ellis, Vice President and Health, Safety, and Security Corporate

                           Compliance Manager;

                    i.     Peter Hutchison, Senior Vice President, Deputy Chief Ethics and

                           Compliance Officer;

                    j.     Enrique Miguez, General Counsel;

                    k.     Josh Weinstein, Chief Operations Officer;

                    l.     The Third Party Auditor;

                    m. The U.S. Probation Officer; and,

                    n.     The Court Appointed Monitor.

           3) The Parties are encouraged to confer prior to the status conference in an effort to

              streamline any issues and to maximize the time allotted by the Court for the

              hearing.

           4) The public and the press may listen to the status conference on July 28, 2021 via

              ATT telephone conference by:

                         i. Calling the Toll Free Number:

                                (877) 848-7030-USA

                                 (404) 443-2170-International

                         ii. Entering the Access Code, followed by the # sign: 4607489

              (There is no security code, so bypass this step if a security code is requested).



                                                  2
Case 1:16-cr-20897-PAS Document 226 Entered on FLSD Docket 07/25/2021 Page 3 of 3




              a.     Once you have connected to the telephone conference, please mute your

                     telephone so that other members of the public may hear the status

                     conference free from interference.

              b.     Persons granted remote access to this proceeding are reminded of the

                     general prohibition against photographing, recording, live streaming and

                     rebroadcasting of court proceedings. Violation of these prohibitions may

                     result in sanctions, including removal of court issued media credentials,

                     restricted entry to future hearings, denial of entry to future hearings, or any

                     other sanctions deemed necessary by the court.

        DONE AND ORDERED in Miami, Florida, this 25th day of July, 2021.


                                            ___________________________________
                                            PATRICIA A. SEITZ
                                            UNITED STATES SENIOR DISTRICT JUDGE




                                               3
